TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 16, 2022



                                     NO. 03-22-00244-CV


                                Author Manning II, Appellant

                                                v.

                                   General Motors, Appellee




       APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE SMITH


Author Manning, Jr., has filed an appeal attempting to challenge the timing of certain

proceedings at the district court. Having reviewed the record, it appears that the Court lacks

jurisdiction over the appeal. Therefore, the Court dismisses the appeal for want of jurisdiction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.